DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/20/21 has been entered. Claims 38-39 have been added. Claims 21-39 remain pending in the application.
Response to Arguments
3.	Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. Applicant’s arguments, see page 8, filed 12/20/21, with respect to the rejection of claims 21-39 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mladin et al. (US 20190238425 A1).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-32, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 29.503 V0.5.0 (Hereinafter 3GPP) in view of Mladin et al. (US 20190238425 A1).

Regarding claim 21, 3GPP teaches a method in a Network Function, NF, node for subscription to notification of data change in a Unified Data Management, UDM, node (Fig. 5.2.2.3.2-1 shows a scenario where the NF service consumer send a request to the UDM to subscribe to notifications of data change. The request contains a callback URI and the URI of the monitored resource), the method comprising: 
transmitting to the UDM node a request for retrieval of a user subscription data or a request for registration with the UDM node (The NF service consumer send a POST request to the parent resource (…/{Supi}/sdm-subscriptions(SdmSubscription) to create a subscription as present in the message body, step 1 of Fig. 5.2.2.3.2-1), for use by the UDM node to notify the NF node of the data change (The location HTTP header shall contain the URI of the created subscription, see step 2a of 5.2.2.3.2, which is implicitly discloses a notification with the callback URI); and 
receiving from the UDM node a response to the request for retrieval or the request for registration (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).
However, 3GPP does not teach the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI.
In an analogous art, Mladin teaches the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI (Step a0: The SCS/AS decides to submit a request for discovery or subscription/notification at NF or an NFT. [0225] Step a1: The NF/NFT Discovery/Subscription Request is sent to the SCEF. It includes match parameters to be used as search criteria or to trigger a notification event., see, see [0224-0225]; and the request message may include the following parameters which have been received by the SCEF from the SCS/AS or have been generated by the Core-NF, and which represent Inputs for the procedure… Callback Reference ID. When the subscribed event occurs, this value is provided to the subscriber so that the subscriber can correlate the event to the request, see [0229-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of the 3GPP with the callback of Mladin to provide improved way to notify nodes when network reconfiguration has occurred as suggested.

Regarding claim 22, 3GPP as modified by Mladin teaches the method of claim 21, wherein the request for retrieval comprises a query parameter, as a request for subscription to notification of the data change associated with the user subscription data (Figure 5.2.2.2.6-1 shows a scenario where the NF service consumer (e.g. SMSF) sends a request to the UDM to receive the UE's SMS Management Subscription Data, see section 5.2.2.2.6), and wherein the callback URI is indicated in a key value of the query parameter (The UDM send a POST request to the callbackReference as provided by the NF service consumer during the subscription, POST{callbackreference}(notification), see step 1 of 5.2.2.5.2 of 3GPP).

Regarding claim 23, 3GPP as modified by Mladin teaches the method of claim 22, wherein the request for retrieval is based on a Hyper Text Transfer Protocol, HTTP, GET or POST method (Figure 5.2.2.2.6-1 shows a scenario where the NF service consumer (e.g. SMSF) sends a request to the UDM to receive the UE’s SMS Management Subscription Data. Get…/{supi}/sms-data, see step 1 of 5.2.2.2.6, 3GPP).

Regarding claim 26, 3GPP as modified by Mladin teaches the method of claim 21, wherein the response includes a subscription URI for a subscription created at the UDM (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription. The Location HTTP shall contain the URI of the created subscription, see step 2a of 5.2.2.3.2, 3GPP).

Regarding claim 27, 3GPP as modified by Mladin teaches the method of claim 26, further comprising: transmitting to the UDM node a request for subscription from the notification using the subscription URI (Figure 5.2.2.4.2-1 shows a scenario where the NF service consumer sends a request to the UDM to unsubscribe from notifications of data changes. The request contains the URI previously received in the Location HTTP header of the response to the subscription, see section 5.2.2.4.2, 3GPP).

Regarding claim 28, 3GPP as modified by Mladin teaches the method of claim 21, wherein: 
the NF node is an Access and Mobility Management Function, AMF, node and the data change comprises a change in access and mobility subscription data, Session Management Function, SMF, selection subscription data, or Short Message Service, SMS, subscription data (Fig. 5.2.2.2.3-1 shows a scenario where the NF service consumer e.g. AMF send a request to the UDM to receive the UE’s access and mobility subscription data, 5.2.2.2.3), 
the NF node is an SMF node and the data change comprises a change in session management subscription data (Fig. 5.2.2.2.5-1 shows a scenario where the NF service consumer e.g. SMF send a request to the UDM to receive the UE’s session management subscription data, 5.2.2.2.5, 3GPP), or 
the NF node is an SMS Function, SMSF, node and the data change comprises a change in SMS management subscription data.
Regarding claim 29, 3GPP teaches a Network Function, NF, node for subscription to notification of data change in a Unified Data Management, UDM, node (Fig. 5.2.2.3.2-1 shows a scenario where the NF service consumer send a request to the UDM to subscribe to notifications of data change. The request contains a callback URI and the URI of the monitored resource), whereby the NF node is operative to: 
transmit to the UDM node a request for retrieval of a user subscription data or a request for registration with the UDM node (The NF service consumer send a POST request to the parent resource (…/{Supi}/sdm-subscriptions(SdmSubscription) to create a subscription as present in the message body, step 1 of Fig. 5.2.2.3.2-1), for use by the UDM node to notify the NF node of the data change (The location HTTP header shall contain the URI of the created subscription, see step 2a of 5.2.2.3.2, which is implicitly discloses a notification with the callback URI); and 
receive from the UDM node a response to the request for retrieval or the request for registration (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).
However, 3GPP does not teach wherein the NF node comprising: a transceiver; and a processor and a memory, the memory comprising instructions executable by the processor; the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI (The request contains a callback URI and the URI of the monitored resource, see 5.2.2.3.2).
In an analogous art, Mladin teaches wherein the NF node (e.g. node 102 of Fig. 8F) comprising: a transceiver (transceiver 120); and a processor (processor 18) and a memory (memory 130/132), the memory comprising instructions executable by the processor (the processor 32 may execute computer-executable instructions stored in the memory, see [0105]); the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI (Step a0: The SCS/AS decides to submit a request for discovery or subscription/notification at NF or an NFT. [0225] Step a1: The NF/NFT Discovery/Subscription Request is sent to the SCEF. It includes match parameters to be used as search criteria or to trigger a notification event., see, see [0224-0225]; and the request message may include the following parameters which have been received by the SCEF from the SCS/AS or have been generated by the Core-NF, and which represent Inputs for the procedure… Callback Reference ID. When the subscribed event occurs, this value is provided to the subscriber so that the subscriber can correlate the event to the request, see [0229-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of the 3GPP with the callback of Mladin to provide improved way to notify nodes when network reconfiguration has occurred as suggested.

Regarding claim 30, 3GPP teaches a method in a Unified Data Management, UDM, node, for managing subscription of a Network Function, NF, node to notification of data change in the UDM node (Fig. 5.2.2.3.2-1 shows a scenario where the NF service consumer send a request to the UDM to subscribe to notifications of data change. The request contains a callback URI and the URI of the monitored resource, 3GPP), comprising: 
receiving from the NF node a request for retrieval of a user subscription data or a request for registration with the UDM node (The NF service consumer send a POST request to the parent resource (…/{Supi}/sdm-subscriptions(SdmSubscription) to create a subscription as present in the message body, step 1 of Fig. 5.2.2.3.2-1), for use by the UDM node to notify the NF node of the data change (The location HTTP header shall contain the URI of the created subscription, see step 2a of 5.2.2.3.2, which is implicitly discloses a notification with the callback URI); and 
creating a subscription to notification of the data change based on the callback URI (On success, the UDM responds with “201 created” with the message body containing a representation of the created subscription, see step 2a of Fig. 5.2.2.3.2-1).
However, 3GPP does not teach the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI.
In an analogous art, Mladin teaches the request for retrieval or the request for registration including a callback Uniform Resource Identifier, URI (Step a0: The SCS/AS decides to submit a request for discovery or subscription/notification at NF or an NFT. [0225] Step a1: The NF/NFT Discovery/Subscription Request is sent to the SCEF. It includes match parameters to be used as search criteria or to trigger a notification event., see, see [0224-0225]; and the request message may include the following parameters which have been received by the SCEF from the SCS/AS or have been generated by the Core-NF, and which represent Inputs for the procedure… Callback Reference ID. When the subscribed event occurs, this value is provided to the subscriber so that the subscriber can correlate the event to the request, see [0229-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of the 3GPP with the callback of Mladin to provide improved way to notify nodes when network reconfiguration has occurred as suggested.
Regarding claim 31, 3GPP as modified by Mladin teaches the method of claim 30, wherein the request for retrieval comprises a query parameter, as a request for subscription to notification of the data change associated with the user subscription data, and wherein the callback URI is indicated in a key value of the query parameter (The UDM send a POST request to the callbackReference as provided by the NF service consumer during the subscription, POST {callbackreference}(notification), see step 1 of 5.2.2.5.2).

Regarding claim 32, 3GPP as modified by Mladin teaches the method of claim 31, wherein the request for retrieval is based on a Hyper Text Transfer Protocol, HTTP, GET or POST method (The NF service consumer (e.g. SMF) sends a GET request to the resource representing the UE's session management subscription data, with query parameters indicating the selected network slice and/or the DNN and/or supportedFeatures, see step 1 of Fig. 5.2.2.2.5-1, 3GPP).

Regarding claim 35, 3GPP as modified by Mladin teaches the method of claim 30, further comprising: transmitting to the NF node a response to the request for retrieval or the request for registration, wherein the response includes a subscription URI for the created subscription (On success, the UDM responds with "201 Created" with the message body containing a representation of the created subscription. The Location HTTP header shall contain the URI of the created subscription, see step 2a of Fig. 5.2.2.3.2-1, 3GPP).

Regarding claim 36, 3GPP as modified by Mladin teaches the method of claim 35, further comprising: receiving from the NF node a request for unsubscription from the notification using the subscription URI (The NF service consumer sends a DELETE request to the resource identified by the URI previously received during subscription creation, see step 1 of Fig. 5.2.2.4.2-1, 3GPP); and removing the subscription in response to the request for unsubscription (On success, the UDM responds with "204 No Content", see step 2a of Fig. 5.2.2.4.2-1, 3GPP).

Regarding claim 37, 3GPP as modified by Mladin teaches the method of claim 30, wherein: the NF node is an Access and Mobility Management Function, AMF, node (Fig. 5.2.2.2.3-1 shows a scenario where the NF service consumer e.g. AMF send a request to the UDM to receive the UE’s access and mobility subscription data, 5.2.2.2.3, 3GPP) and the data change comprises a change in access and mobility subscription data, Session Management Function, SMF, selection subscription data or Short Message Service, SMS, subscription data (Fig. 5.2.2.2.3-1 shows a scenario where the NF service consumer e.g. AMF send a request to the UDM to receive the UE’s access and mobility subscription data, 5.2.2.2.3, 3GPP), the NF node is an SMF node and the data change comprises a change in session management subscription data (Fig. 5.2.2.2.5-1 shows a scenario where the NF service consumer e.g. SMF send a request to the UDM to receive the UE’s session management subscription data, 5.2.2.2.5, 3GPP), or the NF node is an SMS Function, SMSF, node and the data change comprises a change in SMS management subscription data.


Claims 24-25 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 29.503 V0.5.0 (Hereinafter 3GPP) in view of Mladin and further in view of Rasanen (US 20200068340 A1).
Regarding claim 24, 3GPP as modified by Mladin teaches the method of claim 21, wherein the request for registration comprises a request body, as a request for subscription to notification of the data change relevant to the NF node (The NF service consumer sends a POST request to the parent resource (collection of subscriptions) (.../{supi}/sdm-subscriptions), to create a subscription as present in message body, see step 1 of Fig. 5.2.2.3.2-1).
However, 3GPP and Mladin do not teach wherein the callback URI is carried in the request body.
In an analogous art, Rasanen teaches wherein the callback URI is carried in the request body (POST: UE INFORMATION LOCATION SUBSCRIPTION (CALLBACK URL), see step s1 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of the 3GPP and Mladin with the post command of Rasanen to provide a method for reporting data change with command including the callback url to better serve the customer user as suggested.
Regarding claim 33, 3GPP as modified by Mladin teaches the method of claim 30, wherein the request for registration comprises a request body, as a request for subscription to notification of the data change relevant to the NF node (The NF service consumer sends a POST request to the parent resource (collection of subscriptions) (.../{supi}/sdm-subscriptions), to create a subscription as present in message body, see step 1 of Fig. 5.2.2.3.2-1).
 However, 3GPP and Mladin do not teach wherein the callback URI is carried in the request body.
In an analogous art, Rasanen teaches wherein the callback URI is carried in the request body (POST: UE INFORMATION LOCATION SUBSCRIPTION (CALLBACK URL), see step s1 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of the 3GPP with the post command of Rasanen and Mladin to provide a method for reporting data change with command including the callback url to better serve the customer user as suggested.
Regarding claim 25, 3GPP as modified by Rasanen teaches the method of claim 24, wherein the request for registration is based on a Hyper Text Transfer Protocol, HTTP, PUT method (Fig.5.3.2.2.2-1 shows a scenario where the AMF send a request to the UDM to AMF registration information for 3GPP access; PUT…/{ue-id}/registration/amf-3gpp-access, step 1 of 5.3.2.2.2 ).
Regarding claim 34, 3GPP as modified by Mladin and Rasanen teaches the method of claim 33, wherein the request for registration is based on a Hyper Text Transfer Protocol, HTTP, PUT method (The AMF sends a PUT request to the resource representing the UE's AMF registration for 3GPP access to update or create AMF registration information, see step 1 of Fig. 5.3.2.2.2-1).

	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 29.503 V0.5.0 (hereinafter 3GPP) in view of Mladin and further in view of Bharatia (US 20180270778 A1).

Regarding claim 38, 3GPP as modified by Mladin teaches the method of claim 21.
However, 3GPP and Mladin do not teach wherein said transmitting comprises transmitting to the UDM node the request for retrieval of the user subscription data, wherein the request for retrieval of the user subscription data includes the callback URI, and wherein the request for retrieval of the user subscription data is a request for retrieval of Short Message Service, SMS, subscription data, a request for session management subscription data, a request for Session Management Function, SMF, selection subscription data, or a request for access and mobility subscription data.
In an analogous art, Bharatia teaches wherein said transmitting comprises transmitting to the UDM node the request for retrieval of the user subscription data (subscription request, step 4c of Fig. 4), wherein the request for retrieval of the user subscription data includes the callback URI (AF sends subscription information to the NEF along with the parameters including application identifier (ID) for which the subscription is requested, an AF address which is processing the application at the AS, address of single UE, group of UEs or indication that it is applicable to all UEs, list of events the AF likes to subscribed to, see [0082] and The alternatives can be managed by either policy control function (PCF), application specific network function resided within the 3GPP network or UDM or any existing network functions such as SMF, AMF etc. in the 3GPP network, see [0080]), and wherein the request for retrieval of the user subscription data is a request for retrieval of Short Message Service, SMS, subscription data, a request for session management subscription data, a request for Session Management Function, SMF, selection subscription data, or a request for access and mobility subscription data (These events may be related to the mobility, user plane management, see [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the subscription procedure of the 3GPP and Mladin with the request of Bharatia to provide a method and a system for requesting information by a first network node to a second network node managing terminal context information so as to acquire information on the terminal, set an event, or transmit data as suggested.
Regarding claim 39, 3GPP as modified by Mladin teaches the method of claim 21.
However, 3GPP and Mladin do not teach further comprising receiving the user subscription data in response to the request for retrieval of the user subscription data or receiving confirmation of registration with the UDM node in response to the request for registration with the UDM node.
In an analogous art, Bharatia teaches further comprising receiving the user subscription data in response to the request for retrieval of the user subscription data or receiving confirmation of registration with the UDM node in response to the request for registration with the UDM node (e.g. event notification, step 7c of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the subscription procedure of the 3GPP and Mladin with the request of Bharatia to provide a method and a system for requesting information by a first network node to a second network node managing terminal context information so as to acquire information on the terminal, set an event, or transmit data as suggested.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livanos et al. (US 20190166016 A1) discloses Subscription-based, user equipment (UE) event notification techniques for use in a mobile network are described. In one illustrative example, an event subscription request from an application server may be received at a network exposure function (NEF) entity of a 5G mobile network. The event subscription request may include a list of one or more subscribed events for a UE, which may include a UE attach event and/or a UE detach event.                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641